FILED
                             NOT FOR PUBLICATION                            AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NYLES LAWAYNE WATSON,                             No. 12-15687

               Plaintiff - Appellant,             D.C. No. 2:07-cv-01871-LKK-
                                                  KJN
  v.

GARY SWARTHOUT, Warden; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner Nyles Lawayne Watson appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs, retaliation and violations under the

Americans with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001)

(summary judgment); Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001)

(dismissal). We affirm.

      The district court properly granted summary judgment on Watson’s Eighth

Amendment claims because Watson failed to raise a genuine dispute of material

fact as to whether defendants were deliberately indifferent to his degenerative disc

disease. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (setting forth elements

of a claim for deliberate indifference); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th

Cir. 1994) (per curiam) (to establish deliberate indifference based on a delay in

medical treatment, plaintiff must show the delay itself caused harm); Sanchez v.

Vild, 891 F.2d 240, 242 (9th Cir. 1989) (a difference of opinion about the best

course of medical treatment does not amount to deliberate indifference).

      The district court properly granted summary judgment on Watson’s First

Amendment claims because Watson failed to raise a genuine dispute of material

fact as to whether defendants’ actions did not reasonably advance a legitimate

correctional goal. See Brodheim v. Cry, 584 F.3d 1262, 1269 n.3 (9th Cir. 2009)

(setting forth the elements of a retaliation claim in the prison context); Pratt v.


                                            2                                     12-15687
Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (plaintiff bears the burden of pleading

and proving the absence of legitimate correctional goals for the conduct of which

he complains).

      The district court properly dismissed Watson’s ADA claims because the

claims were based on inadequate treatment. See Simmons v. Navajo County, 609

F.3d 1011, 1022 (9th Cir. 2010) (“The ADA prohibits discrimination because of

disability, not inadequate treatment for disability.”).

      We do not consider Watson’s arguments concerning retaliatory transfer and

destruction of property as they were raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Watson’s request for judicial notice is denied.

      AFFIRMED.




                                            3                                 12-15687